DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority application JP 2017-221840 filed on November 17, 2017 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2016/0204465), as evidenced by “Poly (lauryl methacrylate) solution”.
With regard to claim 1, Mimura et al. teach a solid electrolyte composition comprising:
-inorganic solid electrolyte (A) having conductivity of an ion of metal in Group 1 or 2 of the periodic table;
-binder particles (B) with an average diameter of 10-1,000 nm; and
-dispersion medium (C) (abstract).
The range for the average diameter of the binder particles (B) overlaps the claimed range.
The binder particles (B) comprise a polymer derived from a monomer having a polymerizable unsaturated bond, such as a vinyl-based or acryl-based monomer (abstract, par.0047). The examples of monomers include the monomer (A-9):

    PNG
    media_image1.png
    71
    125
    media_image1.png
    Greyscale
(par.0074).
The monomer A-9 is lauryl methacrylate with a molecular weight of 254 g/mol, and it is a “polymerizable compound having a molecular weight of less than 1,000 and including an aliphatic hydrocarbon chain with more than 10 carbon atoms”.
A repeating unit derived from lauryl methacrylate is represented by the formula:

    PNG
    media_image2.png
    401
    627
    media_image2.png
    Greyscale
, as evidenced in the attached “Poly (lauryl methacrylate) solution”.  This shows that “the polymerizable compound is incorporated into a main chain of the polymer through a binding mode in which the aliphatic hydrocarbon chain is the side chain of the polymer”.
A polymer comprising a repeating unit of lauryl methacrylate is “a polymer that includes a component derived from a polymerizable compound with a molecular weight lower than 1,000” in claim 1. 
Mimura et al. fail to specifically teach the solid electrolyte composition of claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the solid electrolyte composition of claim 1, because Mimura et al. teach the solid electrolyte composition and provide examples for each component.
Therefore, the solid electrolyte composition of claim 1 is obvious over solid electrolyte composition of Mimura et al.
With regard to claims 3 and 10, Mimura et al. teach that the amount of repeating units derived from a monomer (A) in the polymer may be as low as 9 mass% and as high as 81mass% (see the Examples in Table 1, par.0233). This range overlaps the claimed ranges.
With regard to claim 4, Mimura et al. teach that the glass transition temperature (Tg) of the polymer forming the binder particles is 30oC or lower (section (3) in par.0010).
With regard to claim 5, the monomer (A-9) is a polymerizable compound having a linear aliphatic hydrocarbon chain with 12 carbon atoms.
With regard to claim 6, the monomer (A-9) is a polymerizable compound having a chain structure of formula (HC) wherein n=12, R1 and R2 are hydrogen atoms.
With regard to claim 7, Mimura et al. teach that the polymer forming the binder particles has a functional group, which may be a sulfonic acid group, a phosphoric acid group, a hydroxyl group, or a cyano group (section (4) in par.0010, par.0011, par.0048-0050).
With regard to claim 8, Mimura et al. teach that the inorganic solid electrolyte may be a sulphide-based inorganic solid electrolyte (par.0027-0033).
With regard to claims 9 and 12, Mimura et al. teach that the solid electrolyte may comprise a positive electrode active material or a negative electrode active material. The composition may be used to make a positive or negative electrode material (par.0168 and par.0199).
With regard to claim 11, Mimura et al. teach a solid electrolyte sheet (par.0253-0254).
With regard to claim 13, Mimura et al. teach an all-solid secondary battery including a positive electrode active substance layer, a negative electrode substance active layer, and a solid electrolyte layer, in which at least any one of the positive electrode active substance layer, a negative electrode substance active layer, and a solid electrolyte layer is a layer formed of a solid electrolyte composition (par.0221).
With regard to claim 14, Mimura et al. teach a method of manufacturing an electrode sheet for batteries by disposing the solid electrolyte composition on a metal foil (par.0222).
With regard to claim 15, Mimura et al. teach a method of manufacturing an all-solid state secondary battery including the method of manufacturing the electrode sheet (par.0223).

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (WO 2016/152262, with citations from the English equivalent US 2018/0062162), as evidenced by “Poly (lauryl methacrylate) solution” or “Poly(octadecyl methacrylate) solution”.
With regard to claim 1, Maeda et al. teach a solid electrolyte slurry composition comprising solid electrolyte particles, a binder containing a particulate polymer, and an organic solvent (par.0021).
The solid electrolyte particles may be crystalline inorganic lithium ion conductors (par.0027) and meet the limitations for the inorganic solid electrolyte in claim 1.
The organic solvent is equivalent to the dispersion medium in claim 1.
Maeda et al. further teach that the average particle diameter of the particulate binder is from 0.1m to 1m (100-1,000 nm)(par.0051), which overlaps the claimed range.
The binder is preferably an acrylate-based polymer, which is a polymer containing a repeating unit of (meth) acrylates. The examples of (meth) acrylates include lauryl (meth)acrylate and stearyl (meth)acrylate (par.0040).
Polymers derived from lauryl (meth)acrylate and stearyl (meth)acrylate are polymers including a component derived from polymerizable compounds with molecular weight lower than 1,000 and including aliphatic hydrocarbon chains with 12 and 18 carbon atoms in the side chain of the polymer.
A repeating unit derived from lauryl methacrylate is represented by the formula:

    PNG
    media_image2.png
    401
    627
    media_image2.png
    Greyscale
, and a repeating unit derived from stearyl methacrylate is represented by the formula:

    PNG
    media_image3.png
    313
    629
    media_image3.png
    Greyscale
, as evidenced in the attached “Poly (lauryl methacrylate) solution” and “Poly(octadecyl methacrylate) solution”.
This shows that “the polymerizable compound is incorporated into a main chain of the polymer through a binding mode in which the aliphatic hydrocarbon chain is the side chain of the polymer”.
Maeda et al. do not specifically teach the solid electrolyte composition in claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the solid electrolyte composition of claim 1, because Maeda et al. teach the solid electrolyte slurry composition and provide examples for each component.
Therefore, the solid electrolyte composition of claim 1 is obvious over solid electrolyte slurry composition of Maeda et al.
With regard to claims 3 and 10, Maeda et al. teach that the binder comprises a repeating unit derived from a (meth)acrylate monomer in amount of 40-95mass% (par.0041), and the examples of (meth)acrylates include lauryl (meth)acrylate, tridecyl (meth)acrylate, and stearyl (meth)acrylate (par.0040).
The range overlaps the claimed ranges.
With regard to claim 4, Maeda et al. teach that the glass transition temperature (Tg) of the binder of -50oC to 25oC (par.0056), which is within the claimed range.
With regard to claim 5, lauryl (meth) acrylate and stearyl (meth)acrylate are polymerizable compounds with molecular weight lower than 1,000 and including linear aliphatic hydrocarbon chains.
With regard to claim 6, lauryl (meth)acrylate and stearyl (meth)acrylate are polymerizable compounds with molecular weight lower than 1,000 and including a chain structure of formula (HC) wherein n=11 or 17, R1 and R2 are hydrogen atoms.
With regard to claim 7, Maeda et al. further teach that the acrylate-based polymer binder can be a copolymer of a (meth) acrylate and a copolymerizable monomer. A preferred copolymerizable monomer is a nitrile monomer (par.0042). 
A polymer including a repeating unit derived from a nitrile monomer is a polymer including a cyano functional group.
With regard to claim 8, Maeda et al. teach that the solid electrolyte particles may be sulfide inorganic electrolyte particles (par.0030).
With regard to claims 9 and 12, Maeda et al. teach that a positive electrode active material may be mixed with the solid electrolyte slurry composition to obtain a positive active material layer slurry. A positive active material layer is formed by applying the positive active material layer slurry on a current collector (par.0069, par.0079).
With regard to claims 11 and 14, Maeda et al. teach that the solid electrolyte slurry composition forms a solid electrolyte layer (par.0138).
With regard to claims 13 and 15, Maeda et al. teach an all-solid state battery comprising a positive active material layer, a negative active material layer, and a solid electrolyte layer, wherein the solid electrolyte layer is formed from the solid electrolyte slurry composition (par.0136-0139).

Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mimura et al. (US 2016/0204465) teach that in the binder particles the polymer is combined with a macromonomer (X) (abstract), and the SP value of the macromonomer (X) is 10 cal1/2 cm-3.2 or less, preferably 9.5 cal1/2 cm-3.2 or less (par.0094).
However, Mimura et al. do not teach the solid electrolyte composition of claim 2.

Response to Arguments
8.	Applicant's arguments filed on April 25, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that the objections to claims 13 and 15 are withdrawn following the applicant’s amendments to the claims.
	On page 7 of the Remarks the applicant argues that the monomer A-9 of Mimura is disposed as a main chain of the polymer, and does not include at least one of an aliphatic hydrocarbon chain to which 10 or more carbon atoms are bonded or a siloxane structure as a side chain of the polymer”. The applicant further cites par.0073-0074 of Mimura et al.
	The examiner agrees that Mimura et al. teach in par.0073-0074 that the examples of monomers making a main chain of the polymer include the monomer A-9.
However, the monomer A-9 of Mimura et al. is lauryl methacrylate.
A repeating unit derived from lauryl methacrylate is represented by the formula:

    PNG
    media_image2.png
    401
    627
    media_image2.png
    Greyscale
, as evidenced in the attached “Poly (lauryl methacrylate) solution”. 
This shows that the monomer A-9 is incorporated into a main chain of the polymer through a binding mode in which the aliphatic hydrocarbon chain is the side chain of the polymer, as required in claim 1.
On page 8 of the Remarks the applicant argues that the claimed component having a specific molecular weight in the side chain of the polymer has criticality and leads to unexpected results.
The examiner would like to point out that Table 1 in par.0151 of the specification shows polymer comprising components derived from lauryl methacrylatye, stearyl methacrylate, and compounds A-1, A-2, and X22-174ASX:

    PNG
    media_image4.png
    462
    577
    media_image4.png
    Greyscale
(par.0153).
However, claim 1 allows for a polymerizable compound having a molecular weight of lower than 1,000 and including at least one of an aliphatic hydrocarbon to which 10 or more carbon atoms are bonded or a siloxane structure.
The specification teaches that the aliphatic chain may include alkane, alkene or alkyne chains (par.0047), and the aliphatic chain may be substituted with halogen atoms, a cyano group, an alkyl group, an alkoxy group, or an aryl group (par.0009).
The aliphatic hydrocarbon chain may have between 10 and 40 carbon atoms (par.0048).
Par.0054-0056 of the specification teach a siloxane structure.
Therefore, the polymer in claim 1 may comprise components derived from a large number of polymerizable compounds with aliphatic hydrocarbon chains or siloxane structures.
The examples of composition comprising polymers comprising repeating units derived from lauryl methacrylate, stearyl methacrylate, and compounds A-1, A-2, and X22-174ASX are not commensurate with the scope of claim 1, and are not enough to show superior unexpected results of the claimed composition.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP 716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention)
	Therefore, the rejections of record are maintained.
	
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722